Citation Nr: 0807217	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  95-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a lumbosacral spine 
disability.  

3.  Entitlement to service connection for a right hand and 
arm disability.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
May 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 1994 and May 2002 rating 
decisions.  In the March 1994 rating decision, the RO denied 
service connection for back and shoulder disabilities.  The 
veteran filed a notice of disagreement (NOD) in April 1994, 
and the RO issued a statement of the case (SOC) in May 1994.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later in May 1994.

In June 1998, the veteran testified before RO personnel; a 
transcript of that hearing is of record.  In May 2002, the 
veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
also of record.

In December 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  

However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to consider evidence 
developed by the Board but not considered by the RO was later 
held to be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence in June 2003, he Board remanded 
these matters on appeal to the RO for consideration of the 
evidence developed by the Board, as well as for compliance 
with the duty to notify and assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  After consideration of 
the evidence obtained by the Board and completing the other 
requested action, the RO continued denial of the veteran's 
claims (as reflected in the August 2003 supplemental SOC 
(SSOC)).

In a July 2004 decision, the Board denied the veteran's 
claims on appeal.  In August 2004, the veteran filed a motion 
for reconsideration of the July 2004 Board decision.  In 
September 2004, a Deputy Vice-Chairman of the Board denied 
the veteran's motion for reconsideration under the provisions 
of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 
20.1000, 20.1001 (2007).

By decision of February 2005, the Board vacated its July 2004 
decision, pursuant to 38 C.F.R. § 20.904 (2004); also in 
February 2005, the Board entered a new, separate decision 
denying service connection for a shoulder disability, and 
remanding the matters of service connection for cervical 
spine and lumbosacral spine disabilities to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for due 
process development and readjudication.  After completing the 
requested actions, the RO continued the denial of the claims 
(as reflected in November 2005 and January 2006 SSOCs), and 
returned these matters to the Board for further appellate 
consideration.    

In a June 2006 decision, the Board denied entitlement to 
service connection for cervical and lumbosacral spine 
disabilities.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2007 Order, the Court granted a Joint Motion for 
Remand filed by the parties, vacating the Board's June 2006 
decision.  

Regarding the veteran's claim for service connection for a 
right hand and arm disability, the RO denied service 
connection for this disability in a May 2002 rating decision.  
The veteran filed an NOD in May 2002, and the RO issued an 
SOC in September 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans Appeals) 
later in September 2004.

As a final preliminary matter, the Board notes that the 
veteran was previously represented in this appeal by Disabled 
American Veterans (DAV).  However, in October 2007, the 
veteran submitted a statement and fee agreement naming 
Michael R. Viterna, a private attorney, as his 
representative.  The Board recognizes the change in 
representation.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the AMC.  VA will notify the 
appellant when further action, on his part, is required.

REMAND

Initially, regarding the claim for service connection for a 
right hand and arm disability, the Board notes that the 
record reflects outstanding hearing requests.  In the 
September 2004 substantive appeal the veteran requested a 
hearing at a local VA office before a Veterans Law Judge 
(Travel Board hearing).  In an Appeal Hearing Options form 
submitted with his substantive appeal, the veteran indicated 
that he wanted both a Travel Board hearing and a local 
hearing at the New York Regional Office with a New York 
Regional Office Decision Review Officer (RO hearing).  There 
is no indication in the claims file that the veteran has been 
afforded either type of hearing regarding this claim.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Hence, remand of this matter 
for clarification of the veteran's hearing request is 
warranted.  

Regarding the claims for service connection for cervical and 
lumbosacral spine disabilities, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002 & Supp 2007); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim. 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

The veteran has asserted that he has cervical and lumbosacral 
spine disabilities related to boxing in service.  He was 
afforded VA examinations in October 1993 and March 2003.  The 
diagnosis on VA examination in October 1993 was status post 
trauma to neck and back in 1963 and 1964.  

In its December 2002 development, the Board requested that 
the veteran be afforded a VA orthopedic examination, and 
indicated that the claims file must be reviewed by the 
physician designated to examine the veteran, and that the 
examination report should reflect consideration of the 
veteran's documented medical history and assertions.  For 
each diagnosed back, neck, and shoulder disability, the 
examiner was asked to offer an opinion as to whether it is at 
least as likely as not that any such disability is the result 
of injury or disease incurred or aggravated in service.  The 
development request specifically stated that consideration 
should be given to the veteran's boxing history both prior to 
and during service, and his post-service work-related injury 
in February 1991, in which the veteran tripped and fell, 
sustaining injuries to his neck and back.  The Board also 
requested that, if in-service aggravation of any disability 
deemed to have pre-existed service was found, the examiner 
should specifically indicate whether the worsening is due to 
an actual event or occurrence in service, as opposed to the 
natural progress of the disability.  The examiner was asked 
to specifically note and consider a private medical statement 
from New Millennium Medical Service, as to the "strong 
possibility" that degenerative joint disease in the neck and 
back could have been accelerated by injuries sustained during 
in-service boxing in 1963 and 1964.  

The veteran underwent VA examination in March 2003.  The 
examiner acknowledged review of the claims file, and noted 
evidence of neck and back problems in service, as well as 
prior to service due to boxing.  The examiner noted that the 
condition was exacerbated since 1991 after new trauma.  In 
discussing the veteran's medical history, the examiner noted 
that the veteran had trauma in 1963-64 secondary to a fall 
while in service.  The diagnosis was degenerative disc 
disease of the spine.  The examiner opined that, even though 
the veteran had some neck and back problems for about 12 
years prior to service as well as in-service, these problems 
were apparently rather mild and did not prevent the veteran 
from continuing boxing, including in the Olympic Games.  The 
examiner added that, apparently, the veteran's real problems 
developed since trauma in 1991 (nonservice-connected).   

In the Joint Motion, the parties agreed that the March 2003 
VA examination did not comply with the Board's December 2002 
development request pursuant to Stegall v. West, 11 Vet. App. 
268 (1998).  See Joint Motion, at 1.  

Specifically, the parties indicated that the March 2003 VA 
examiner's opinion did not address whether it is at least as 
likely as not that each diagnosed condition was the result of 
an injury or disease incurred or aggravated in service, 
rather, the opinion seems to focus on the severity of the 
veteran's disabilities, rather than whether they were 
incurred in or aggravated by service, and, if aggravated by 
service, whether the disabilities were due to the natural 
progression of the disability or events that occurred in 
service.  See Joint Motion, at 4.  Further, the parties added 
that the VA examination report did not make any reference to 
the private medical statement from New Millennium Medical 
Service, and that the examiner's review of the claims file 
appeared inadequate, as the examiner appeared to have 
mischaracterized the veteran's injuries as secondary to a 
fall in service, while the veteran's contention is that his 
neck and back disabilities were caused or aggravated by 
boxing in service.  See Joint Motion, at 5.  The parties 
further pointed out that the examiner's opinion, that the 
veteran's "real problems" began as the result of a work 
accident in 1991, suggest that he did not review evidence in 
the claims file which tended to indicate that the veteran's 
condition pre-existed the 1991 accident, including reference 
to a radiograph taken the day after that accident which 
revealed severe osteoarthritis in the spine.  See Joint 
Motion, at 6.    

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997)  (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim). 

The above findings require that the Board remand the claim so 
that the veteran may be afforded a new VA examination to 
obtain a medical opinion as to the relationship, if any, 
between any current cervical and lumbosacral spine 
disabilities and service-based on full consideration of the 
veteran's documented medical history and assertions, and 
supported by stated rationale.  

Hence, the RO should arrange for the veteran to undergo 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim (as adjudication 
will be based on the evidence of record).  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file currently includes outpatient treatment records from the 
Brooklyn VA Medical Center (VAMC) dated in April 2002.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
Brooklyn VAMC records of treatment for the cervical or 
lumbosacral spine disabilities since April 2002, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested), and ensure that 
its notice to him meets the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify whether the 
veteran still desires an RO hearing 
regarding his claim for service 
connection for a right hand and arm 
disability.  If the veteran responds in 
the affirmative, then the RO should take 
the necessary steps to schedule the 
veteran for such a hearing. If the 
veteran no longer desires an RO hearing, 
a signed writing to that effect 
(preferably, from the veteran) should be 
placed in the claims file.  

If an RO hearing is held, the RO should 
readjudicate the claim for service 
connection for a right hand and arm 
disability in light of all pertinent 
evidence, to include the veteran's 
testimony.  

2.  Thereafter, if the claim for service 
connection for a right hand and arm 
disability remains denied, the RO should 
schedule the veteran for a Travel Board 
hearing in accordance with his September 
2004 request.  The RO should notify the 
veteran and his attorney of the date and 
time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2007).  If the 
veteran no longer desires a Board 
hearing, a signed writing to that effect 
(preferably, from the veteran) should be 
placed in the claims file.  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.  

3.  The RO should obtain all records of 
evaluation and/or treatment for the 
veteran's cervical or lumbosacral spine 
disabilities, from the Brooklyn VAMC, 
since April 2002.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims for service 
connection for cervical and lumbosacral 
spine disabilities, that is not currently 
of record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination of his 
cervical and lumbar spine, by an 
appropriate physician, at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include X-rays) 
should be accomplished (with all findings 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The examiner should identify all 
disabilities of the cervical and 
lumbosacral spine.  For each diagnosed 
cervical and lumbosacral spine 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability is the result of injury 
or disease incurred or aggravated (i.e., 
permanently worsened) during the 
veteran's active military service.  
Consideration should be given to the 
veteran's boxing history both prior to 
and during service, and his post-service 
work-related injury in 1991.  

If in-service aggravation of any cervical 
or lumbosacral spine disability deemed to 
have pre-existed service is found, the 
examiner should specifically indicate 
whether the worsening is due to an actual 
event or occurrence in service, as 
opposed to the natural progress of the 
disability.  In rendering this 
determination, the examiner should 
specifically note and consider that 
private medical statement from New 
Millennium Medical Service as to the 
"strong possibility" that degenerative 
joint disease in the neck and back could 
have been accelerated by injuries 
sustained during in-service boxing in 
1963 and 1964.  

If aggravation is found, the examiner 
should attempt to quantify the extent of 
additional disability resulting from 
aggravation.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



